DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.
This is a Non-Final office action in response to the RCE filed on 7/29/2021.    Claims 5-7, 15-17, 25, 26, and 31 were previously cancelled.  Claims 1, 12, and 22 have been amended.  Claim 34 is cancelled. Claim 35 is new. Therefore claims 1-4, 8-14, 18-24, 27-30, 32, 33, and 35 are pending addressed below.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-14, 18-24, 27-30, 32, 33, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite, in part, storing content data corresponding to a plurality of content items, the content data comprising: content type information corresponding to receiving user history information corresponding to a plurality of previously-viewed content items among the plurality of content items associated with the user account, the user history information comprising: viewing time information corresponding to the time at which the plurality of previously-viewed content items was viewed, viewing device information corresponding to the device upon which the plurality of previously-viewed content items was viewed, and reproduction duration information corresponding to the duration of the plurality of previously-viewed content items; analyzing the user history information; receiving a request; selecting at least one video among the plurality of content items, as the recommended video, based on the analyzed user history information and context information including a recommendation item request and device information of the at least one device from which the request is received; and transmitting information regarding the recommended video to display the information regarding the recommended video.
Step 2A, Prong 1:  These limitations are drafted in a method, an apparatus, and a computer-readable storage medium and under their broadest reasonable interpretations, recites a method of organizing human activity.  The independent claims recite storing content data, receiving user history information, analyzing the user history information; receiving a request; selecting at least one video among the plurality of content items, as the recommended video, based on the analyzed user history information and context information including a recommendation item request and device information of the at least one device from which the request is received; and transmitting information regarding the recommended video, which are all directed to certain methods of organizing human activity such as marketing and sales activities or behaviors since information about a user is collected in order to transmit a recommendation item.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claims recite storing, receiving, and transmitting information to and from devices and a server are well-known computing elements.  The user device and the server are recited at a high level of generality (i.e., as a generic device performing generic computer functions to apply the exception using a generic computer component.  The same reasoning applies to the additional elements of “a server separate from the plurality of the devices”, “a storage”, “a server”, “a communication interface”, “at least one processor”, and “a non-transitory computer-readable storage medium”. The additional elements of “a first touch gesture” and “a second touch gesture” are insignificant extra solution activity. As such, the combination of these additional elements is not more than mere instructions to apply the exception using a generic device.  According, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of storing, receiving, and transmitting information was considered insignificant extra solution activity in Step 2A, prong 2.  Reevaluating here in step 2B, these additional elements are determined to be well-understood, routine, and conventional activity in the 
Dependent claims 2-4, 8-10, 13, 14, 18-20, 23, 24, 27-29, 32, 33, and 35 appear to merely limit various options to the reproduction duration information, the information of the at least one device, the information regarding the recommended content item, the relative position, the viewing time information, the user history information and do not add significantly more than the abstract idea. 
Dependent claim 2 recites, ”wherein the reproduction duration information indicates how long a previously-viewed content item from among the plurality of previously-viewed content items was watched.”  This is further limiting the reproduction duration information and is also part of the abstract idea as described above.
Dependent claims 3, 13, and 23 recite, “wherein the information of the at least one device indicates a supported display resolution of the at least one device.”  This is further limiting the information about the at least one device of the independent claims.  As discussed in Step 2B above, the at least one device is a generic device and the display resolution is just a component of a generic device. Therefore, this element is not significantly more.
Dependent claims 4, 14, and 24 recite, “wherein the information regarding the recommended video includes a thumbnail image representing the recommended video, 
Dependent claims 8, 18, and 27 recite, “wherein the viewing time information indicates a time of day at which at least one of the previously-viewed content items was viewed by the user account.”  This limitation is further limiting the viewing time information and is therefore part of the abstract idea discussed above.
Dependent claims 9, 19, and 28 recite, wherein the information of the at least one device includes a location of the at least one device when the request is sent by the at least one device.”  This limitation is further limiting the information of the at least one device and is just an additional element that is just providing a location of the device and is not significantly more than the abstract idea.
Dependent claims 10, 20, and 29 recite, “wherein the user history information comprises information corresponding to a user interaction with at least one from among the previously-viewed content items, and wherein the recommended video is selected based on the user interaction.”  These limitations are further limiting the user history information and the recommended video and are also part of the abstract idea discussed above.
Dependent claims 11, 21, and 30 recite the added limitations of receiving feedback information corresponding to a user interaction with the recommended video; updating the user history information based on the feedback information; selecting a new recommended video based on the updated user history information; and transmitting information regarding the new recommended video which are also part of 
Dependent claim 32 recites, “wherein the information regarding the recommended video indicates a playback termination position indicating a time at which a previous playback of the recommended video was terminated, and  wherein based on receiving a selection of the recommended video, the at least one device is further configured to reproduce the recommended video beginning at the playback termination position.”  These limitations further limit the information regarding the recommended video and the where the recommended video should start playback and are also part of the abstract idea directed to certain methods of organizing human activity.
Dependent claim 33 recites, “wherein the other recommended content items include a first content item having a first popularity and a second content item having a second popularity lower than the first popularity, and wherein the first content item is placed before the second content item in the sequential order based on a comparison between the first popularity and the second popularity.”  These limitations are also part of the abstract idea discussed above as directed to certain methods of organizing human activity.  
Dependent claim 35 recites, “wherein at least one from among the first touch gesture and the second touch gesture comprises at least one from among a tap gesture, a swipe gesture, a drag gesture, or a flick gesture.” These limitations are additional elements that are well-understood, routine, and conventional function when it 
Therefore, the claims individually, as a whole, and in combination do not add significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 12, 13, 18-20, 22, 23, 27-29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (P. G. Pub. No. 2010/0125544), in view of Ahmed (P. G. Pub. No. 2014/0196069), in view of Greenzeiger (P. G. Pub. No. 2013/0346870), in further view of Smith (2015/0220232).

Regarding claims 1, 12, and 22, Lee teaches
a method of providing information regarding a recommended video to at least one device among a plurality of devices;
an apparatus for providing information regarding a recommended video to at least one device among a plurality of devices;
a non-transitory computer-readable storage medium storing a computer program for executing operations for providing information regarding a recommended video to at least one device among a plurality of devices (abstract, Fig. 2 # 200 
by a server separate from the plurality of devices, the method comprising (Fig. 2 shows #200 "Content Recommending Apparatus" [server] separate from terminal #100 and [0030] explains that terminal 100 can be multiple terminals):
storing content data corresponding to a plurality of content items in a content database,
the content data comprising: content type information corresponding to the plurality of content items, title information corresponding to the plurality of content items, and genre information corresponding to the plurality of content items ([0032] "Meanwhile, the content profile unit 230 is a database in which content description parameters or content metadata for individual service content is stored. Generally, content description parameters are generated by a content provider when the corresponding content is created. The content description parameters provide details associated with the content, and may include genre, actor, producer, keyword, time of production, country of production, release information, price, length (running time) of content, etc. Hereinafter, for convenience of description, it is assumed that the content description parameters only include genre, actor, producer and keyword. However, the content description parameters are not limited to examples proposed herein." [0031] explains the type of content since it differentiates between movie and program),
based on a gesture received on the at least one device, receiving user history information corresponding to a plurality of previously-viewed content items among the plurality of content items from the plurality of devices ([0030] "The viewing history manager 210 receives users' viewing history information regarding broadcasting content from user terminals 100, processes the received information on the users' viewing histories, and stores the results of the processing in the viewing history profile storage 220." [0026] "For example, in the case of multi-channel broadcasting, whenever a user performs channel switching [based on a gesture being received on the at least one device], the user terminal 100 creates the user's viewing history information regarding broadcasting content with respect to a newly converted channel, and transmits the user's viewing history information to the content recommending apparatus 200."), 
the user history information comprising: viewing time information corresponding to the time at which the plurality of previously-viewed content items was viewed ([0027] and [0028]),
reproduction duration information corresponding to the duration of the plurality of previously-viewed content items ([0031] "In equation 1, T 1 represents a timestamp of currently acquired viewing history information, TO represents a timestamp of just previously acquired viewing history information and T content represents a length of just previously viewed content. For example, Tcontent may be the running time of movie or the length of a program. A time difference between T 1 and TO is a total time for which the user viewed the corresponding broadcasting content.");
analyzing the user history information by the server ([0035], [0036], and [0050]);
receiving, by the server, a request from the at least one device among the plurality of devices ([0016] "Through this method, user-demanded [request] content can be easily and exactly provided to users,", [0026] "As another example, in the case of video-on-demand (VoD), a user's viewing history information regarding video content demanded by the user may be created.");
selecting at least one video among the plurality of content items, as the recommended video based on the analyzed history information ([0050] "Then, the content recommending unit 250 analyzes the user's preference [analyzed user history information] for each of all content items stored in the content profile storage 230 (operation 420). Here, the user's preference is obtained by summing all the user sensitivities to the lower items, which are calculated in operation 410. After obtaining degrees of the user's preference for all content items, the content recommending unit 250 creates a limited number of lists of recommended content items, wherein each list is arranged in the descending order of the degrees of the user's preference (operation 430). Then, CRIDs of the lists of recommended content items are provided to the user terminal 100 (operation 440)."), 
and transmitting, by the server, information regarding the recommended video to the at least one device to display the recommended video on the at least one device ([0045] "The content recommending unit 250 calculates a sum of sensitivities to each of all content stored in the content profile storage 230, thereby obtaining degrees of content preference. Finally, the content recommending unit 250 creates a list of recommended content items arranged in the descending order of the degrees of content preference and provides a CRID of the list of recommended content to the user terminal 
Lee does not explicitly teach 
that the first gesture is a touch gesture,
a plurality of devices associated with a user account, 
viewing device information corresponding to the device upon which the plurality of previously-viewed content items was viewed, 
and based on context information including a recommendation item request time and device information of the at least one device from which the request is received.
However, Ahmed teaches
a plurality of devices associated with a user account ([0018], paragraph [0024] discusses content subscription, so the user has a user account), 
viewing device information corresponding to the device upon which the plurality of previously-viewed content items was viewed ([0018] "keep track of the content consumed plurality of previously-viewed content items was viewed] at particular location on a particular device [viewing device information]. [0019] The analytics server 28 collects this and other information to create a content profile, location profile and device profile for each user. See also [0025].), 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation system of 
Lee teaches displaying a list of recommended videos.
However, Lee and Ahmed do not explicitly teach
that the first gesture is a touch gesture,
based on a second touch gesture being received on the at least one device,
and based on context information including a recommendation item request time and device information of the at least one device from which the request is received.
However, Greenzeiger teaches
and based on context information including a recommendation item request time and device information of the at least one device from which the request is received ([0089] "In some cases, the content delivery system 106 can prioritize the set of users based on at least one of the user locations, the length of time since request [recommendation item request time], user characteristics, and/or client device characteristics [device information]." See also [0084] "client device attributes").

Lee discusses receiving user history information from a gesture on a user device and receiving a requests from a device but not specifically from a touch gesture.
Lee, Ahmed, and Greenzeiger do not teach
that the first gesture is a touch gesture,
based on a second touch gesture being received on the at least one device,
However, Smith teaches
that the first gesture is a touch gesture,
based on a second touch gesture being received on the at least one device ([0038] Gesture detector 302 may be further configured to receive an indication to display a content area on display device 310. For example, when a user navigates to a new content area by scrolling down on the same web page on display device 310, gesture detector 302 receives the scrolling gesture as an input and triggers content displayer 308 to display the requested content on display device 310, in another example, a user taps on a hyperlink on a web page to request a new content area residing on a different web page. Gesture detector 302 receives the tap gesture as an 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendations systems of Lee, Ahmed, and Greenzeiger, by adding that the first gesture is a touch gesture,
based on a second touch gesture being received on the at least one device, as taught by Smith, in order to give users more control on what information is collected.

Regarding claim 2, Lee teaches
the method of claim 1, wherein the reproduction duration information indicates how long a previously-viewed content item from among the plurality of previously-viewed content items was watched ([0031] "In equation 1, T 1 represents a timestamp of currently acquired viewing history information, TO represents a timestamp of just previously acquired viewing history information and T content represents a length of just previously viewed content. For example, Tcontent may be the running time of movie or the length of a program. A time difference between T 1 and TO is a total time for which the user viewed the corresponding broadcasting content.").

Regarding claims 3, 13, and 23, Lee teaches all of the claimed features as discussed above.  Lee does not teach
wherein the information of the at least one device indicates a supported display resolution of the at least one device.
However, Ahmed teaches
wherein the information of the at least one device indicates a supported display resolution of the at least one device ([0004] "Some content recommendation techniques also take account of the nature of the device through which the consumer makes a request for content. Some devices have greater capabilities than other devices. For example, a High-Definition (HD) display device or HD set-top box can handle HD movies whereas an unsophisticated cell phone cannot readily do so. Thus, knowing the capability of the device enables a content recommendation appropriate for the device to avoid potential consumer dissatisfaction." See also [0027].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation system of Lee with the recommendation system of Ahmed by adding wherein the information of the at least one device indicates a supported display resolution of the at least one device, as taught by Ahmed, in order to make recommendations appropriate for the device since some devices have greater capabilities than other devices and to avoid potential consumer dissatisfaction (Ahmed, [0004], [0005]).

Regarding claims 8, 18, and 27, Lee teaches
wherein the viewing time information indicates a time of day at which at least one of the previously-viewed content items was viewed by the user account ([0027] and [0028]).

Regarding claims 9, 19, and 28, Lee teaches all of the claimed features as discussed above.  Lee does not teach
wherein the information of the at least one device includes a location of the at least one device when the request is sent by the at least one device.
However, Ahmed teaches
wherein the information of the at least one device includes a location of the at least one device when the request is sent by the at least one device (Figs. 3-5, [0006], [0013]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation system of Lee with the recommendation system of Ahmed by adding wherein the information of the at least one device includes a location of the at least one device when the request is sent by the at least one device, as taught by Ahmed, in order to take into account various factors that influence consumer buying decisions and to take into account limited device access based on location where the user’s ability to receive and consumer content becomes more restricted due to location (Ahmed, [0004], [0023]).

Regarding claims 10, 20, and 29, Lee teaches
wherein the user history information comprises information corresponding to a user interaction with at least one from among the previously-viewed content items ([0027] "For example, a CRID of a new channel after channel switching [user interaction] or a CRID of VoD which the user begins to newly watch may be included in the user's viewing history information."), and
wherein the recommended video is selected based on the user interaction ([0050] based on usage [interaction]).

Regarding claim 35, Lee, Ahmed, and Greenzeiger do not teach
the method of claim 1, wherein at least one from among the first touch gesture and the second touch gesture comprises at least one from among a tap gesture, a swipe gesture, a drag gesture, or a flick gesture.
However, Smith teaches
The method of claim 1, wherein at least one from among the first touch gesture and the second touch gesture comprises at least one from among a tap gesture, a swipe gesture, a drag gesture, or a flick gesture ([0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation system of Lee with the recommendation system of Ahmed by adding wherein at least one from among the first touch gesture and the second touch gesture comprises at least one from among a tap gesture, a swipe gesture, a drag gesture, or a flick gesture, as taught by Smith, in order to give users more control on what information is being collected.

Claims 4, 11, 14, 21, 24, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (P. G. Pub. No. 2010/0125544), in view of Ahmed (P. G. Pub. No. 2014/0196069), in view of Greenzeiger (P. G. Pub. No. 2013/0346870), in view of Smith (2015/0220232), in further view of Davis (P. G. Pub. No. 2009/0089294).

Regarding claims 4, 14, and 24, Lee, Ahmed, Greenzeiger, and Smith do not teach
wherein the information regarding the recommended video includes a thumbnail image representing the recommended video, and wherein the thumbnail image is further based on the at least one device.
However, Davis teaches
wherein the information regarding the recommended video includes a thumbnail image representing the recommended video ([0093] "In one embodiment, the SSI includes a main view window 330 for viewing the single selected multimedia stream and a series of smaller windows depicted as thumbnails 340 arranged underneath indicating other multimedia streams available from the CUs, GUs, MSI or related to the single multimedia stream currently playing in the SSI, and/or recently viewed segments of the broadcast stream."), 
and wherein the thumbnail image is further based on the at least one device ([0084] "In one embodiment, the MSI is completely configurable by the CUs to populate their own screens, and the CUs can use search and discovery tools to help select streams to add to their personal MSI. CU scan do this one at a time, or by selecting specific groups of streams ( e.g., most popular, etc.), or by designating a portion of the CUs' screens for display of as many of the top streams in a particular popular streams group that will fit within the space [based on one device] selected by the CUs.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation systems of Lee, Ahmed, Greenzeiger, and Smith with the recommendation system of Davis by adding wherein the information regarding the recommended video includes a thumbnail image representing the recommended video, and wherein the thumbnail image is 

Regarding claims 11, 21, and 30, Lee, Ahmed, Greenzeiger, and Smith do not teach receiving feedback information corresponding to a user interaction with the recommended video;
updating the user history information based on the feedback information;
selecting a new recommended video based on the updated user history information; and
transmitting information regarding the new recommended video to the at least one device.
However, Davis teaches
receiving feedback information corresponding to a user interaction with the recommended video;
updating the user history information based on the feedback information;
selecting a new recommended video based on the updated user history information; and
transmitting information regarding the new recommended video to the at least one device (Fig. 5, [0011] "The method includes obtaining feedback regarding the multimedia content from consuming users that have access to the receiving devices and communicating feedback in substantial real-time to the capturing devices so as to influence future capture of multimedia content." [0014] "The feedback engine includes a stream management module and a feedback management module, wherein the stream 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation systems of Lee, Ahmed, Greenzeiger, and Smith with the recommendation system of Davis by adding receiving feedback information corresponding to a user interaction with the recommended video;
updating the user history information based on the feedback information; selecting a new recommended video based on the updated user history information; and transmitting information regarding the new recommended video to the at least one device, as taught by Davis, in order to influence future capture of multimedia content, in order for the generating users to respond with modified or new multimedia streams, and in order to improve future content productions (David, [0011], [0053]) 

Regarding claim 33, Lee, Ahmed, Greenzeiger, and Smith do not teach the method of claim 1, wherein the sequential order is determined based on popularity, wherein the other recommended content items include a first content item having a first popularity and a second content item having a second popularity lower than the first popularity, and
wherein the first content item is placed before the second content item in the sequential order based on a comparison between the first popularity and the second popularity.
However, Davis teaches
wherein the sequential order is determined based on popularity ([0059] "In one embodiment, the real-time feedback from the CUs, GU sand other users may be defined by metadata, which may provide useful information about the popularity of the multimedia content and/or any other relevant information. For instance, the popularity may be defined by statistics, such as the number of viewers who are currently tuned to the broadcast, as indicated by "bubble 2", or maybe in the form of directional arrows that indicate the point of interest which the CU would like the specific GU's capturing device to point, as shown in "bubble 3", or as streaming comments received from CU sand other users, as shown in "bubble 4" or as a map based user interface, as shown in "bubble 5".  See also [0041], [0066], and [0084]), 
wherein the other recommended content items include a first content item having a first popularity and a second content item having a second popularity lower than the first popularity, and
wherein the first content item is placed before the second content item in the sequential order based on a comparison between the first popularity and the second popularity ([0113] and [0120]).
.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (P. G. Pub. No. 2010/0125544), in view of Ahmed (P. G. Pub. No. 2014/0196069), in view of Greenzeiger (P. G. Pub. No. 2013/0346870), in view of Smith (2015/0220232), in further view of Travilla (P. G. Pub. No. 2012/0159337).

Regarding claim 32, Lee, Lee, Ahmed, Greenzeiger, and Smith do not teach 
the method of claim 1, wherein the information regarding the recommended video indicates a playback termination position indicating a time at which a previous playback of the recommended video was terminated, and 
wherein based on receiving a selection of the recommended video, the at least one device is further configured to reproduce the recommended video beginning at the playback termination position.
However, Travilla teaches
the method of claim 1, wherein the information regarding the recommended video indicates a playback termination position indicating a time at which a previous playback of the recommended video was terminated, and 
wherein based on receiving a selection of the recommended video, the at least one device is further configured to reproduce the recommended video beginning at the playback termination position ([0269] "If the media experience engine 29 displays the first twenty minutes of the movie "Caves of Zambia", the media experience engine 29 may create and/or may modify a record which indicates that Alice and Bob viewed the first twenty minutes of the movie "Caves of Zambia" in the media experience session. As a result, the media experience engine 29 may indicate partial resolution of recommendation 150a associated with the movie "Caves of Zambia." Further, the media experience engine 29 may create and/or may modify a record which indicates which parts of the movie "Caves of Zambia" were viewed by Alice and Bob. The media experience engine 29 may offer the unviewed portion of the movie "Caves of Zambia" to Alice and/or Bob in a future media experience session. As a result, a portion of a media content object may be viewed in a media experience session, and/or the recommendation 150 associated with the media content object may be partially resolved based on the viewing users 30 who viewed the portion of the media content object.").


Response to Arguments
 With regards to the 112(a), on pages 13-14, the Applicant argues that “a time indicator which indicates an amount of time remaining in the recommended video" is properly supported and states, “Accordingly, Applicant submits that this element is properly supported in the Specification. However, without any admissions, and without prejudice or disclaimer, Applicant has amended claims 1, 12, and 20 to remove this element, and has amended claim 34 to include this element.” The Examiner notes that this argument is moot since the claim element has been removed from claims 1, 12, and 22, and since claim 34 has not been amended to include that claim element but instead has been canceled.
With regards to the 101 rejections, on pages 15-17, the Applicant points to Core Wireless, and states, “Nevertheless, the court in Core Wireless held that the claim above is directed to an improvement because the "speed of a user's navigation through Core Wireless, 880 F.3d at 1363 (internal quotations omitted). Similarly, Applicant again submits that the present claims are directed to effectively improving the speed of a user's navigation by displaying recommended content items in a particular manner. Therefore, the experience of a user with electronic apparatuses (particularly for electronic devices with small screens like mobile telephones) is improved by virtue of the simplified and speedy recommendation process. Also, a user who is an operator of the electronic apparatuses can reduce input operations and save time. Applicant respectfully submits that the claims in the present application are directed to patent eligible subject matter because the claims, as amended, provide a technical solution to a technical problem resulting in an improvement in computer capabilities similar to the display based improvement of Core Wireless.”  The Examiner respectfully disagrees.  There is nothing in the claims that would suggest that “the present claims are directed to effectively improving the speed of a user's navigation 
With regards to the 103 rejection and Lee not teaching selecting at least one video based on context information including a recommendation item request item, this argument is moot since the Examiner has introduced the Greenzeiger to teach that claim limitation.   
Relevant Prior Art
Even though the following references were not used in the above rejections, they are nonetheless relevant prior art: 
Marcus (WO2005/003899) discusses that information about a user is used to select clips and a user is presented with a stream of information comprised o clips of information assembled for the user. The user may select a clip to retrieve additional information related to the clip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARIE P BRADY/Primary Examiner, Art Unit 3621